Name: 89/481/EEC: Commission Decision of 25 July 1989 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (only the Dutch, French and German texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-08-12

 Avis juridique important|31989D048189/481/EEC: Commission Decision of 25 July 1989 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (only the Dutch, French and German texts are authentic) Official Journal L 235 , 12/08/1989 P. 0032 - 0032*****COMMISSION DECISION of 25 July 1989 amending Decision 89/244/EEC authorizing certain Member States to provide for exceptions from certain provisions of Directive 77/93/EEC in respect of potatoes for human consumption originating in Turkey (Only the Dutch, French and German texts are authentic) (89/481/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 89/359/EEC (2), and in particular Articles 14 (3) and 17 thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Luxembourg and the Netherlands, Whereas under the provisions of Diretive 77/93/EEC, potato tubers originating in Turkey may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas, however, Article 14 (3) of the said Directive permits exceptions from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas by Commission Decision 89/244/EEC (3), the Commission granted such derogations under revised conditions in respect of potatoes for human consumption originating in Turkey; Whereas that Decision stipulated that the authorization shall expire on 15 May 1989; Whereas it appears that unfavourable climatic conditions have delayed the harvest of potatoes in the region of Adana; whereas, as a consequence, the deliveries cannot be finished by the aforementioned date of 15 May 1989; Whereas therefore the aforementioned date of 15 May 1989 should be replaced by a later date; Whereas the Standing Committee on Plant Health did not deliver an opinion within the time limit set by its chairman; Whereas the Commission therefore submitted to the Council a proposal on the measures to be taken; Whereas the Council did not adopt measures within 15 days following the date on which the matter was referred to it, but did not reject the proposed measures by a simple majority, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Commission Decision 89/244/EEC, '15 May 1989' is hereby replaced by '15 June 1989'. Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 25 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 153, 6. 6. 1989, p. 28. (3) OJ No L 99, 12. 4. 1989, p. 26.